Appellant was charged with the unlawful sale of liquor to a minor, Newil Christiansen, under C. S., sec. 2621A, 1925 Sess. Laws, chap. 171, p. 308. Christiansen was the only witness to the sale and testified that he was buying the liquor for two other minors.
Appellant contends that though Christiansen was not an accomplice, he was engaged in the commission of the same offense with which defendant was charged, and hence his testimony was not worthy of credence, and, being contradicted, is insufficient to sustain the conviction.
The evidence discloses that the defendant knew nothing of the liquor being for Cathey and Satterfield, the two boys for whom Christiansen claimed he was purchasing the liquor. So far as the information is concerned, Christiansen was not acting for anyone else, and even though purchasing for himself was not an accomplice of the seller. (State v. Dawson, 40 Idaho 495,235 Pac. 326; State v. Wright, 152 Mo. App. 510, 133 S.W. 664; Nealv. State, 70 Tex. Cr. 584, 157 S.W. 1192; 16 C. J. 683.) An accomplice means an accomplice in the commission of the offense charged and for which the defendant is on trial. (People v.Ruef, 14 Cal.App. 576, 114 P. 54.) If he was, in fact, agent for someone else, there is no evidence to show that he was the agent for the defendant. The agent of the buyer has been held not to be an accomplice of the seller. (State v. Edmund, 81 Or. 614,160 P. 534.) Therefore, whether *Page 671 
buying for himself or as agent, Christiansen was not an accomplice. His credibility and whether his testimony was entitled to much or little weight was for the jury.
Appellant urges that the sentence should have been in accordance with C. S., sec. 2624, as amended by 1925 Sess. Laws, chap. 61, p. 89, rather than C. S., sec. 8085. Unless the legislature intended C. S., sec. 2621A, 1925 Sess. Laws, chap. 171, p. 308, to increase the penalty for the unlawful sale of liquor to a minor, such enactment was without purpose, as it added nothing to the law theretofore existing, since the sale to a minor as well as an adult was prohibited by C. S., sec. 2621. It is clear, therefore, that the legislature intended to increase the penalty for a sale to a minor by making such a sale a felony. Also C. S., sec. 2621A, by making a violation thereof a felony, provided a specific punishment different than provided in C. S., sec. 2624, and thereby, as to the punishment therefor, removed this offense from the operation of C. S., sec. 2624.
The judgment is affirmed.
Wm.E. Lee, C. J., and Budge, Taylor and T. Bailey Lee, JJ., concur.